ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of murder in the first degree, in violation of Section 565.020 RSMo (1994), two counts of assault in the first degree, in violation of Section 565.050 RSMo (1994), and three counts of armed criminal action, in violation of Section 571.015 RSMo (1994). The trial court found defendant to be a prior and persistent offender and sentenced him to life imprisonment without eligibility for probation or parole on the murder count and 30 years on each of the remaining counts, all terms to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).